October 10, 2008 Via EDGAR and Facsimile United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attention:Lyn Shenk, Branch Chief Re: Genius Products, Inc. File No. 000-27915 Form 10-K:For the fiscal year ended December 31, 2007 Form 10-Q:For the quarterly period ended June 30, Ladies and Gentlemen: We respectfully submit below the responses of Genius Products, Inc. (the “Company”) to the comments of the Staff of the United States Securities and Exchange Commission (“SEC”) regarding our annual report on Form 10-K for the fiscal year ended December 31, 2007 (the “10-K”) and our quarterly report on Form 10-Q for the quarterly period ended June 30, 2008 (the “10-Q”) and contained in your letter dated September 18, 2008.For your convenience, we have included your original comments, each immediately followed by the Company’s response. Along with the EDGAR-filed copy, we are concurrently delivering a courtesy hard copy of our response to the Staff’s attention. Form 10-K:For the fiscal year ended December 31, 2007 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations -Critical Accounting
